Citation Nr: 1630091	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-04 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to increases in the "staged" (30 percent prior to April 17, 2009; 50 percent from April 17, 2009 to July 15, 2011; and 70 percent from that date) ratings assigned for the Veteran's posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Attorney Kathryn Shelton


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1972 to August 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center, which awarded service connection for PTSD, rated 30 percent, effective May 8, 2000.  A July 2009 rating decision increased the rating for PTSD to 50 percent, effective April 17, 2009.  In March 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In July 2013, the matter was remanded for additional development.  A September 2015 rating decision increased the rating for PTSD to 70 percent, effective July 15, 2011.  The Veteran's claims file is now in the jurisdiction of the Chicago Regional Office (RO).


FINDINGS OF FACT

1.  Throughout prior to July 15, 2011 (i.e., from May 8, 2000) the Veteran's PTSD is reasonably shown to have been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity; at no time prior to July 15, 2011, is it shown to have been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas were not shown.

2.  At no time under consideration is the Veteran's PTSD shown to have been manifested by symptoms productive of impairment greater than occupational and social impairment with deficiencies in most areas; total occupational and social impairment due to PTSD symptoms is not shown at any time.






CONCLUSION OF LAW

The Veteran's PTSD warrants staged schedular ratings of 50 percent (but no higher) throughout prior to July 15, 2011 (i.e., from the earlier effective date of May 8, 2000), and 70 percent (but no higher) throughout from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code (Code) 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A December 2009 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, and a September 2015 supplemental SOC readjudicated the matter after the Veteran had the opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  During the March 2013 Board hearing, the undersigned advised the Veteran of what is needed to establish entitlement to higher ratings for psychiatric disability, i.e., that symptoms produce greater levels of occupational and social impairment; his testimony reflects that he is aware of what is needed to substantiate this claim.

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in February 2006, November 2006, June 2009, April 2011, and August 2015; the reports of the examinations and opinions therein are described in greater detail below, and are deemed adequate for rating purposes, as they include all information necessary for consideration of the governing criteria.  

The July 2013 Board remand instructed the AOJ to ask the Veteran to submit information regarding his providers of private treatment so that outstanding records could be obtained.  A June 2015 VA letter requested such information.  In July 2015, the Veteran submitted a general release for medical provider information regarding records of his VA treatment since 1996, but did not identify any private provider.  Accordingly, the Board assumes that he did not receive any private treatment for psychiatric disability (and that the private psychologist who evaluated him in July 2011 did so solely for purposes related to compensations claims).  VA's duty to assist is met.
	
Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned upon a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under 38 C.F.R. § 4.130, Code 9411 and the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

The Veteran has been assigned various Global Assessment of Functioning (GAF) scores for his PTSD.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130.  [While DSM-5 which has now been adopted by VA did not incorporate the use of GAF scores to identify levels of disability, discussion of such scores is appropriate for evaluations/treatment provided prior to VA's adoption of DSM-5.]

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

VA treatment records from May 2000 show ongoing treatment for PTSD.  On April 2002 VA treatment, the Veteran reported that he had good and bad days, but felt better because he did not have the stress of work anymore.  He reported that he tried to go out once in a while, but he was not able to go to church or other activities because he was unsure of his mood and irritability.  He was oriented to all spheres and showed no active psychosis.  His judgment and insight were good.  He was not considered a danger to himself or others.  A GAF score of 55 was assigned.

On May 2003 VA treatment, the Veteran reported having irritability, flashbacks, nightmares and depression.  He avoided talking about the trauma and any activities dealing with people, like social activities.  He felt detached from people.  He had difficulty falling asleep and outbursts of anger and irritability which were inappropriate.  He had difficulty with concentration and exaggerated startle response.  He was oriented to all spheres and showed no active psychosis.  His speech was spontaneous, relevant, and coherent.  His mood was that of depression, irritability, and some paranoia; affect was appropriate.  His sleep was improved with medication.  Memory and cognitive functioning were adequate, and judgment and insight were good.  He was not considered a danger to himself or others.  A GAF score of 55 was assigned.

In a September 2004 letter, a treating VA psychiatrist stated that the Veteran first sought treatment in March 2000, when PTSD was diagnosed.  He endorsed being irritable, depressed, and avoiding situations that reminded him of the incident; had recurrent intrusive recollections of the trauma with exaggerated startle response, avoided people; and could not have meaningful relationships with others.  The psychiatrist noted that other problems included sleeplessness, outbursts of anger, and poor concentration.

On February 2006 VA examination, the Veteran was noted to be receiving VA counseling services, and he had been working through VA's Compensated Work Therapy Program for a few years, as an accounting assistant at the Vocational Rehabilitation therapy payroll office.  He had been married for 26 years with one adult child who lived nearby.  He described a past history of serious alcohol and street drug abuse, but had no recent substance abuse or legal issues.  He reported having anxiety attacks on a fairly consistent basis, chronic irritability and angry outbursts, but no violence.  He was avoidant of most people and crowds, although he made efforts in the past to be a good provider for his family by working in difficult situations and pushing himself to be active in his son's childhood.  He pushed himself to come to the VA so he did not allow himself to spiral downward into more isolation and depression.  He reported hypervigilance and a general intolerance for anything more than minimal social interaction.  He had trouble concentrating.

On mental status examination, the Veteran was alert and well-oriented.  His overall intellectual and memory functioning were in the average range.  There was no impairment in thought process or communication, and there were no signs of a psychotic process.  No abnormal movements were observed.  His affect was stable and he was not considered dangerous to himself or others.  He had some suicidal and homicidal thoughts at times but these feelings did not reach the level of actual intent to do harm.  His mood was moderately depressed and anxious, and he had been motivated to stay in regular outpatient treatment to keep his feelings from becoming more intense, as they had in the past during episodes of extreme agitation.  The diagnosis was PTSD and a GAF score of 60 was assigned.

On November 2006 VA examination, the Veteran continued to attend monthly psychotherapy sessions, and he also saw an outpatient psychiatrist every six weeks.  His last three GAF scores were 60 (in October 2006), 65 (in July 2006), and 68 (in June 2006).  He took Citalopram, Bupropion, Alprazolam, and Valproic acid for depression and anxiety.  He reported that his medicines helped him sleep better.  He described his marriage of 27 years as "okay" and reported a good relationship with his adult son.  He reported having few friends and having been that way since the military.  He was able to perform all of his own activities of daily living.  He cared for many animals at his home, watched a lot of television, read the newspaper, and played the guitar.  He reported that he only felt comfortable around family members and he had avoided developing friendships; he had difficulty trusting people and sometimes felt panic in public areas.  He reported short term memory problems.  He stated that he last worked full-time in 2001, and he had difficulties at work because of his attitude and anger control problems; he sometimes made threats.  He had not looked for work since then.  He reported having a very short fuse and decreased concentration.  The examiner noted that considerable impairment in social functioning and occupational functioning secondary to PTSD symptoms was evident during the interview.

On mental status examination, the Veteran was alert and fully oriented with good eye contact.  He was polite, pleasant and cooperative.  Attention and concentration were modestly reduced.  Overall memory and general intellectual abilities appeared to be within normal limits.  Thought content was rational, relevant, coherent, logical and goal-directed, and speech was somewhat slow and monotone.  Mood was somewhat depressed with somewhat constricted affect.  He reported episodes of periodic anxiety and panic episodes.  There was no evidence of psychosis, problematic substance abuse or lethal intent.  He denied suicidal or homicidal ideation.  He slept 10 hours daily, and his insight, judgment, and impulse controls were fair.  The diagnosis was PTSD, and a GAF score of 63 was assigned.

Based on this evidence, the April 2007 rating decision on appeal granted service connection for PTSD, rated 30 percent.

In a letter received on April 17, 2009, a treating VA psychiatrist noted that the Veteran was receiving outpatient mental health treatment for recurrent major depression and PTSD.  The psychiatrist opined that the Veteran was disabled and considered unemployable due to his mental condition.

On June 2009 VA examination, the Veteran reported that he continued to be seen in outpatient counseling and to take psychiatric medications.  The examiner noted that records from the Veteran's counselor state that he needed to find a balance between work and rest, and records from his vocational counselor indicated he did well for the previous several years at his VA job through the compensated work therapy (CWT) program.  The Veteran had handled the payroll for CWT and the rent payments for the transitional residence, and he trained his replacement when he decided to quit.  The notes from the vocational counselor indicated that the Veteran had chosen to pursue an increase in his service-connected disability rather than risk another failure in the world of competitive employment.  The Veteran had asked to continue in the CWT program but was turned down because he had already reached maximum benefit from the program, and he no longer interest in the stated objective of pursuing competitive employment in the community.  The examiner noted that, despite his counselors' opinions that many of the Veteran's PTSD symptoms had been in partial remission over most of the previous several years, he maintained that some of his symptoms had remained at a steady and serious level.  He complained of daily intrusive thoughts, anxiety around people that was incapacitating at times, and angry outbursts that were an ever-present threat to his ability to modulate his behavior in a non-sheltered workplace.  His social functioning was limited to his immediate family, his wife and her relatives.  He reported being very dependent on his wife but also very critical of her, which made their relationship difficult.  He did not have friends and did not belong to any organizations or clubs; he stayed at home and sorted through his tools in the garage.  He was able to drive and perform self-care and routine activities of daily living independently.

On mental status examination, the Veteran was alert and well-oriented with overall intellectual functioning in the average range, but his attention and concentration were often impaired.  His thought process was contaminated with paranoid ideas that people were out to get him.  He was very suspicious and guarded in his interactions with others.  His affect was constricted, tense, and irritable, and mood was depressed and anxious.  His judgment and impulse controls had been impaired.  He was not suicidal or homicidal but he had angry outbursts and periods of feeling hopeless and helpless.  The diagnosis was PTSD, and a GAF score of 55 was assigned.  The examiner opined that it was more likely than not that the Veteran was unemployable due to the impact of PTSD symptoms (mainly his long history of angry outbursts toward employers and co-workers).  The examiner opined that the Veteran was able to function in a sheltered work environment where work demands are low and stress relief is readily available for when he would become volatile or suspicious.

Based on this evidence, a July 2009 rating decision granted a 50 percent rating for the Veteran's PTSD effective April 17, 2009.

In his January 2010 substantive appeal, the Veteran stated that he had severe panic attacks, high anxiety attacks, paranoia, severe nightmares and flashbacks, anger issues every day, issues with authority, difficulty concentrating on more than one thing at a time, short-term and long-term memory loss, difficulty following instructions, and suicidal ideation, and he avoided social settings and situations.

In a March 2011 statement, the Veteran's VA treating counselor stated that he continued to experience PTSD symptoms from each of three categories (intrusive, avoidant and hyperarousal) and they continued to result in significant occupational and social impairment.  The counselor stated that the Veteran continued to have nightmares, intrusive thoughts, physiological and mental reactivity to trauma triggers, avoidance of trauma reminders and of talking about the trauma, withdrawal from social interaction, emotional numbing, hypervigilance (anxiety in public or social situations), anger, poor concentration, and heightened startle response.  The counselor noted that, at times, the Veteran exhibited poor hygiene, poor impulse control, questionable decision making and disorientation.  The counselor opined that the Veteran's PTSD symptoms were exacerbated by stress, which also affected his depression.  The counselor noted that the Veteran's wife usually attended therapy sessions with him.  The counselor opined that the Veteran's continued gains with therapy would be limited, and he did not foresee the Veteran as ever returning to work or having a social life other than with family.

On April 2011 VA examination, the Veteran reported that he still struggled with anger.  He reported a warm, loving and supportive relationship with his wife of 31 years, with some arguments at times.  He reported being on good terms with his adult son.  He socialized mostly with his wife's family and stayed in touch with one brother.  He reported reading the newspaper, listening to music, watching science fiction on TV, playing games on his computer, and doing some chores and yard work.  He reported spending a lot of time carrying for his many pets, and he drove without difficulty.  There was no history of suicide attempts or violence/assaultiveness.  The examiner opined that the Veteran's current level of psychosocial functioning was similar to what was described in his previous exam, with considerable impairment due to PTSD.

On mental status examination, the Veteran was neatly groomed and appropriate dressed.  His psychomotor activity was unremarkable, and his speech was unremarkable, spontaneous, clear and coherent.  His attitude was cooperative and attentive, his affect was appropriate, and his mood was dysphoric; his attention was intact, and he was oriented to all spheres.  Thought process and content were unremarkable, with no delusions or hallucinations; his judgment and insight were average.  He reported sleep impairment with periods of good sleep and periods of poor sleep, about 50/50, and he had occasional nightmares.  There was no inappropriate behavior or obsessive/ritualistic behavior, and the Veteran did not report having panic attacks, homicidal thoughts, or suicidal thoughts.  Impulse control was good, with no episodes of violence, and he was able to perform activities of daily living and maintain minimum personal hygiene.  Remote memory was normal, but recent and immediate memory were mildly impaired.  The examiner noted that the Veteran had not worked since 2002 but was successfully involved at the CWT program until he quit in 2007 (immediately after he received his service connection award).  The diagnosis was chronic PTSD, and a GAF score of 60 was assigned.  The examiner opined that significant secondary gain issues were evident during the interview.  The examiner opined that there did not appear to be any significant change in the Veteran's overall level of functioning as compared to the time of his last examination in 2009; considerable impairment in social and occupational functioning secondary to PTSD symptoms was evident.  The examiner opined that the Veteran's PTSD caused occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning (routine behavior, self-care and conversation normal).  The Veteran reported feeling worthless at times because he believed he was unable to work.  The examiner opined that the Veteran may be unemployable due to a combination of service-connected and non-service-connected physical problems but he did not appear to be unemployable due to PTSD symptoms/impairment alone.

On July 15, 2011 evaluation by a private psychologist, the Veteran reported having a close relationship with his son; he further indicated that this relationship is one of the few things deterring him from committing suicide.  He reported that he argued with his wife multiple times a day, but loved, and was dedicated to, her.  His wife reported that she felt the need to protect him in public because he did not know how to interact socially and was easily hurt by others' comments.  She reported that they did not go out often because he did not like to be around people; he reported that he did not feel comfortable around people and often avoided old friends when he saw them.  The Veteran's wife reported that he had not had a close friend for 15 years.  She reported that he spent the majority of his time asleep or playing computer games, she sometimes had to remind him to bathe, and she had to organize his medication for him because he regularly would forget to take it.  She reported that she handled the finances and the household chores because he would forget to pay the bills and forget to complete chores; she reported that his memory difficulties began about 10 years earlier.

The Veteran reported PTSD symptoms including intrusive thoughts, panic attacks, paranoid ideation, social isolation, nightmares, irritability, and flashbacks.  He reported that he attempted to avoid thinking about his past traumatic experiences by playing computer games, watching television, or working in the yard, but his attempts were often unsuccessful.  He reported experiencing one to two panic attacks per month and nightmares approximately once a week.  He reported having fecal incontinence since being assaulted in service, with more frequency when he is anxious.  He reported having flashbacks five to six times per month, or once or twice a day if he is under stress.  The examiner noted apparent paranoid ideation during the interviews; the Veteran indicated that he believed people are inherently evil.  He reported that he had stopped attending therapy because he did not feel like he could trust anybody at the VA.

On mental status examination, the Veteran was dressed appropriately and was cooperative with good eye contact.  His speech was of average rate and tone and no motor abnormalities were observed.  He was fully oriented.  He reported regularly having problems with concentration and short-term memory, but no difficulties in those areas were observed.  He maintained attention and concentration while completing various psychological measures in a consistent and accurate manner but at a rate slower than the average individual.  Immediate, short-term, and long-term memory appeared to be intact.  He reported that he felt "all right" but had an increased level of anxiety due to the evaluation.  He reported that he may become upset when discussing aspects of his history but no anger, sadness, or irritation was observed.  His affect was appropriate for expressed thought content but he did not appear bothered when describing his traumatic experiences in service; the examiner suggested that, because of the frequency with which the Veteran had described his experiences for evaluators, his recollection had become rote.  Overall, he appeared euthymic; mood and affect were congruent.  His thoughts were coherent and goal-directed.  Thought content repeatedly returned to the topic of mistrusting others.  He typically slept eight hours per night, but had difficulty sleeping the previous night due to intrusive thought content related to his trauma.  He demonstrated insight into his condition.  His judgment appeared impaired as indicated by his paranoia and mistrust of others, which appeared to cause him to engage in illogical and sometimes aggressive behavior in social situations.  Auditory and visual hallucinations were not reported or observed.  Homicidal ideation was denied.  He reported suicidal ideation as recently as one month earlier, but had never attempted suicide and would not do so because of his son.  The examiner opined that, since his recollection of his victimization in service (after several years of repressing the memories), the Veteran experienced a decline in cognitive functioning and had repeatedly demonstrated an incapability to behave in the manner expected in order to effectively maintain employment or any interpersonal relationships with individuals outside of his immediate family.  The evaluator assigned a GAF score of 45, reflecting acute psychiatric symptomatology, serious impairment in social and occupational functioning, and relative cognitive decline.  The evaluator opined that the Veteran is unable to effectively establish and maintain employment (and that his PTSD symptoms meet the criteria for a 70 percent rating).

At the March 2013 hearing, the Veteran testified that he had additional/worsening symptoms such as paranoia, panic attacks occurring one to two times per month, nightmares, irritability, anxiety, social isolation, reduced reliability, and problems with daily living functioning.

On August 2015 VA examination (pursuant to the Board's July 2013 remand), the Veteran reported that his family relationships had been consistently good but he had no social life outside of his immediate family.  He did not feel "socially acceptable" and occupied himself with the upkeep of his home and care of his many animals, doing yard work, and exploring fields with a metal detector.  He reported that he had quit going to church and had no affiliation with any groups or organizations; he avoided crowds because he felt he was being stared at while in public.  He had recently completed a trial of evidence-based psychotherapy which he said was somewhat helpful, and he continued with periodic supportive psychotherapy.  His PTSD symptoms included intrusive memories, persistent negative emotional state, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, irritable behavior and angry outbursts (with little or no provocation), hypervigilance, problems with concentration, depressed mood, anxiety, suspiciousness, difficulty in establishing and maintaining effective work and social relationships, and inability to establish and maintain effective relationships.  On mental status examination, he was calm, cooperative, and coherent.  The diagnosis was PTSD.  The examiner opined that the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner opined that it is more likely than not that the Veteran continues to have serious symptoms of PTSD which interfere to a marked degree with social and occupational functioning.

Based on this evidence, a September 2015 rating decision granted a 70 percent rating for PTSD effective July 15, 2011, the date of the evaluation showing increased severity of the disability.  The rating decision also granted the Veteran a total disability rating based on individual unemployability due to service-connected disability (TDIU).  He has not disagreed with the effective date of the award.  

Social Security Administration (SSA) records include an August 2002 decision granting the Veteran entitlement to disability benefits from March 2002 for a primary diagnosis of anxiety related disorders and a secondary diagnosis of chronic ischemic heart disease.

Additional VA records through 2015 reflect symptomatology largely similar to that reported above.  The Veteran has also submitted lay statements describing his difficulties due to his psychiatric disability.

On longitudinal review of the record, the Board finds that the reports of the VA examinations and treatment records provide overall evidence supporting that a 50 percent rating is warranted for the Veteran's PTSD for throughout the period prior to July 15, 2011.  He had apparently stopped working early in the period (self-reported variously as in 2000 or 2001), and had symptoms that had considerably impacted on work, and also had resulted in social withdrawal, including sudden outbursts, self-isolation, and avoidance of others.  Such symptoms are consistent with a finding of reduced reliability and productivity.  The GAF scores assigned during the period also support the assignment of a 50 percent rating.   Predominantly during the period they were either 55 or 60, which both signify moderate symptoms with related moderate functional impairment.  While there was a brief period (in 2006) when GAF scores ranging from 63 to 68 (signifying a lesser level of impairment) were assigned, the period was relatively brief and indistinct, and the Board finds it does not reflect a period of significant improvement warranting a staged reduction in the rating.  Accordingly, the Board finds that a 50 percent rating for the PTSD is warranted throughout prior to July 15, 2011.

The Board further finds that a rating in excess of 50 percent was not warranted at any time prior to July 15, 2011.  The next higher (70 percent) rating requires occupational and social impairment with deficiencies in most areas.  The record reflects that, while throughout the Veteran clearly had reduced reliability and productivity, as those terms pertain to employment and social functioning (he was not working and did not engage in social activities or have friends, but was withdrawn), he at no time prior to July 15, 2011 was shown to have deficiencies in most areas.  Notably, throughout he maintained good relations with family, including his wife, adult son, and a brother.  Furthermore, throughout he has continued to drive (which requires a certain level of responsibility), has tended to activities of daily living, tended to his house and property, tended to his animals (reported to be many and varied), and engages in such leisure activities as watching television and spending time on a computer.  The Board also finds particularly noteworthy that during the period (in 2009) the Veteran was noted to have been participating in CWT VA training (sheltered VA employment with a goal of preparation for work in the community), and expressed desire to continue in the program, but was terminated apparently because he was thought to have successfully completed the training, and indicated he was not interested in work in the community (as it would impact on disability compensation).  Furthermore, while his wife has stated/testified that (for some 10 years) he has had memory problems, and at times has to be reminded to bathe and take medication and that she tends to all financial matters, neglect of personal hygiene has not been noted on the examinations/evaluations and treatment records in the file, and any significant loss of memory would appear inconsistent with ability to maintain a driver's license.  It is further noteworthy that the Veteran's CWT program participation during this period was in a payroll unit, requiring attention to detail and that he was felt to have successfully completed the program (i.e., was considered able to work in the community in such field).  In light of the foregoing, the Board finds that the next higher, 70 percent, rating was not warranted at any time prior to July 15, 2011.

Continuing the analysis, the reports of the VA and private examinations, treatment records, lay statements, and the Veteran's and his spouse's testimony, overall, do not show the Veteran's PTSD to at any time under consideration have been of such severity as to warrant a 100 percent schedular rating.  There is no evidence (or even allegation) of symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or any other symptoms of similar gravity.  [The Board is aware that the Court has emphasized that the symptoms in the schedular criteria are merely examples and are not all-inclusive.  However, the absence of such symptoms is noted to acknowledge that the Court has also indicated separately that such symptoms provide independent bases for a finding that a 100 percent schedular rating is warranted.]  The treatment records and examinations consistently show appropriate thought processes and appropriate behavior.  At no time has the Veteran reported delusions or hallucinations of any kind.  While he did report suicidal thoughts at times, he has consistently indicated that he would never act on such thoughts.  While the observations by the VA examiners and treatment providers suggest that he has increasingly limited social relationships and increased withdrawal, such impairment is encompassed by the criteria for the 70 percent rating currently assigned (which contemplate deficiencies in most areas).  What is significant is that he continues to function adequately in activities of daily living, maintains his familial relationships, drives, tends to house, yard, and many animals, and participates in leisure activities such as television and on the computer.  Such (including as described by his wife) is not a disability picture of total occupational and social impairment.  Notably, the private psychologist who evaluated the Veteran (at his request) likewise did not indicate that total occupational and social impairment was found. 

The Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, a September 2015 rating decision granted the Veteran a TDIU rating, and he has not expressed disagreement with the effective date assigned.


ORDER

A 50 percent rating for PTSD is granted for throughout prior to July 15, 2011 (i.e., from the earlier effective date of May 8, 2000), subject to the regulations governing payment of monetary awards.   

Schedular ratings for PTSD in excess of 50 percent prior to July 15, 2011 and/or in excess of 70 percent from that date are denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


